Title: To George Washington from Major General William Heath, 7 June 1777
From: Heath, William
To: Washington, George

 

Dear General
Boston June 7th 1777.

I have just received the enclosed Line from Cohoss, from the Revd Doctr Langdon of Cambridge. It was wrote to the Doctr by Colo. Hurd of the Militia who lives at Haverhill, in the State of New Hampshire, about 150–Miles from St Johns. The Doctr informs me that he is a Man of Veracity and thinks the Account may be depended on; if so little is to be feared from that Quarter.
One of our State, Armed, Vessels has lately taken a Transport with Eighty four Hessians on board, bound for Quebec, and have sent her into a port at the Eastward, from whence we expect her the first fair Wind. About 1500. Hessians are coming out in the whole, part destined to Quebec & part to New York. I doubt not, but many more will fall into our Hands. A valuable prize is sent into Salem laden with dry Goods, among which are large number of Blankets, an Article much wanted.
I am sending on the Cannon, Stores &c. to Springfield as fast as Teams can be provided. inclosed is a Return of what has already gone on. At the Time I requested of Your Excellency that Six peices of Cannon might be left here, I mentioned the same to the Board of War & Ordnance, to whom I then sent Returns of the Stores. They wrote me that Six peices might be detained, and that I must acquaint your Excellency therewith. But your Excellency having been pleased to signify your pleasure in your last on that Head, with such weighty reasons against it that I shall send them all on, the moment the Teams are ready. The Assistant Q.M.G. has purchased 50. or 60. Horses to take the Cannon directly on to the Field, by which a Considerable Expence will be saved in the transporting of them. But the Expence of purchasing the Horses is considerable, and our Chest is now intirely exhausted, and without a speedy supply the Service will suffer greatly. I have been obliged to pay a number of the Regiments a part of their pay, as they were in great want. Our Troops continue to march off pretty briskly, both to Ticonderoga and Peckskill. Upon Try⟨al⟩ we find the late Rout to Peckskill by the way of Kenderhook or Claverac⟨k⟩ much further, and more inconvenient than the former one, by Litchfield. Shall I order the Troops in future that way or continue the late rout?
I have applied to the Assembly for the necessary Guards for the Stores and in order to render them still more Secure, I have requested of them, in case of an Alarm, Insurrection or Invasion, to Assign a certain Number of the Militia, which I have mentioned, to each, as their alarm Post instead of repairing to any other Quarter, by which

means, any preconcerted plan may be defeated, this is now before the Assembly, & I am informed will be adopted: They also discover a disposition first to compleat the Continental Regiments agreeable to your recommendation.
The Cartridge Boxes which have been commonly made for the Army are made of the most miserable Materials, and in case of Storms commonly serve only to waste the ammunition which is carried in them. Colo. Lee who undoubtedly may be called a Martinet in Military matters is desirous that the Boxes for the Three Regiments which are to be posted Here, may be made of better Leather. He has brought me a sample; the first Expence will be considerably more than that of the present modle, but in a long run they will be much the cheapest as they will, with proper care last the War, whilst the other will scarcely last one Campaign, I would beg your Excellencys Opinion.
Capt. Sullivan who was detained in Canada for some time as a Hostage has applied to me for some pay. He tells me that your Excellency informed his Brother (General Sullivan) upon an application to you that the Officers on parole were not to be continued in pay but that the Hostages were; That they must not engage in any Business, but be ready to return on the Shortest notice, I beg to be informed in this matter, as to Capt. Sullivan. I have the Honor to be with great Respect Your Excellency’s Most Obt Servant

W. Heath

